         Case 3:17-cv-03695-MMC Document 277 Filed 03/16/20 Page 1 of 1




By ECF                                                            March 16, 2020

Hon. Jacqueline Scott Corley
U.S. District Court for the Northern District of California
450 Golden Gate Ave.
15th Floor
San Francisco, CA 94102


       Re: Planet Aid, Inc. v. Reveal, No. 3:17-cv-03695-MMC

Dear Judge Corley:

       Defendants write to update the Court on documents concerning Mwiza Nkhata, the
Malawian lawyer Defendants’ counsel retained in this matter. Dkt. No. 273. As Defendants
have informed Plaintiffs, Defendants have confirmed with Mr. Nkhata that he has no emails or
other correspondence exchanged with Mr. Longwe. Mr. Nkhata and Mr. Longwe did not
exchange any such correspondence as part of the process of preparing Mr. Longwe’s
declaration.

      Defendants are still exploring whether there are draft declarations that would be
produced. If so, Defendants intend to produce such drafts to Plaintiffs by Friday, March 20.

       Defendants reserve and do not waive any privileges or protections with regard to
attorney-client privileged or work product-protected materials.

      We are happy to discuss these or any other issues with the Court at Your Honor’s
convenience.

                                                                 Sincerely,



                                                                 /s/Ethan Forrest
